DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-22 are presented for examination.

Drawings
3.        The drawing(s) is/are objected to because in Figure 3A item number “126” and “128” have both been used to point to “second cascode stage”. However, paragraph 0038 of the specification recites second cascoded current mirror  as being item 126, and second cascode stage as being item 128. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.        Claim13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “observing a state of” in claim(s) 13-15 is/are a relative term which renders the claim indefinite. The term “observing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the parameter that is used while when “observing” as well as the mechanism used in observing.
evaluation of the performance” in claim 16, “perform a first evaluation of the performance” claim 17 and “perform a second evaluation of the performance” in claim 18 is a relative term which renders the claim indefinite. The term “perform a (first) evaluation of the performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how or what type of parameter is used when performing evaluation of the performance (e.g. is evaluation regarding operation or type of output or value of the output) .
The term “evaluating the performance” in claims 19-210is a relative term which renders the claim indefinite. The term “evaluating the performance]” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scoop/ parameter of the evaluating the performance of current conveyor is unclear and indefinite.

Claim Rejections - 35 USC § 102

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.        Claim(s) 1-5 and 10-22 is/are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by Fronczak et al (PG Pub NO 2019/0064974).

As in claim 1,  Fronczak et al discloses an apparatus (Abstract and Fig 1), comprising:
a first cascoded current mirror and a second cascoded current mirror arranged as a current conveyor (Fig 3 and Par 0049) discloses current conveyor (312) having first and second cascoded current mirror; 
and a biasing circuit arranged to provide, to at least one of the first cascoded current mirror or the second cascoded current mirror, a bias voltage that selectively exhibits a first voltage level or a second voltage level. (Fig 3 items Vbias and Par 0049) discloses a bias voltage (vbias2) is applied to the gate of the PMOS transistor (354) and a bias voltage (Vbias1) is applied to the gate of the NMOS transistor (356). These bias voltages (Vbias1, Vbias2) are provided by a bias circuit

    PNG
    media_image1.png
    581
    684
    media_image1.png
    Greyscale

As in claim 2, Fronczak et al discloses the apparatus of claim 1, wherein the biasing circuit is arranged to: provide the bias voltage exhibiting the first voltage level at least partially responsive to a first state of an input current of the current conveyor; and provide the bias voltage exhibiting the second voltage level at least partially responsive to a second state of the input current of the current conveyor. (Fig 3) discloses providing bias voltage exhibiting the first and second voltage (Vbias1 or Vbias2) level based on an input current of the current conveyor (i.e. 241)

As in claim 3, Fronczak et al discloses the apparatus of claim 2, wherein the first state of the input current corresponds to a first relationship between the input current and a threshold, and the second state of the input current corresponds to a second relationship between the input current and the threshold. (Fig 1-3 and 6) discloses current conveyor circuit having different state wherein an input current corresponds to a relationship between the input current and a threshold (i.e. operation threshold). 

As in claim 4, Fronczak et al discloses the apparatus of claim 1, wherein each of the first cascoded current mirror and the second cascoded current mirror comprises: a respective current mirror and a respective cascode stage. (Fig 3 and Par 0049) discloses first and second cascoded current mirror (top and bottom) comprises a respective current mirror and cascode stage.

As in claim 5, Fronczak et al discloses the apparatus of claim 4, wherein the biasing circuit is arranged to provide the bias voltage to the respective cascode stage of the first cascoded current mirror or the second cascoded current mirror. (Fig 3 and Par 0049 line 4-8)


    PNG
    media_image1.png
    581
    684
    media_image1.png
    Greyscale

As in claim 10, Fronczak et al discloses the apparatus of claim 1, comprising a voltage follower arranged to apply a voltage at a reference terminal of the voltage follower to an input terminal of the current conveyor. (Fig 3) discloses a voltage follower(241) arranged to apply a voltage at a terminal (i.e. reference terminal) of the voltage follower to an input terminal of the current conveyor (see annotated Fig 3 above)

As in claim 11, Fronczak et al discloses the apparatus of claim 1, wherein one of the first cascoded current mirror and second cascoded current mirror is configured as a P-channel transistor cascoded current mirror and another one of the first cascoded current mirror and the second cascoded current mirror is configured as an N-channel transistor cascoded current mirror. (Fig 3 and Par 0049) 

As in claim 12, Fronczak et al discloses the apparatus of claim 11, wherein the P-channel transistor cascoded current mirror and the N-channel transistor cascoded current mirror are arranged, respectively, to alternately provide a mirrored current to an output terminal of the current conveyor in a complimentary and commutating manner. (Fig 3)  discloses same circuit configuration.

As in claim 13, Fronczak et al discloses a method comprising: observing a state of an input current of a current conveyor; and providing, to the current conveyor, a bias voltage selectively exhibiting a first voltage level or a second voltage level at least partially responsive to the state of the input current. (Fig 3) discloses same circuit configuration of current conveyor having a bias voltage and receives bias voltage selectively exhibiting a first voltage level or a second voltage level based on input current (241) 

As in claim 14, Fronczak et al discloses the method of claim 13, wherein the observing the state of the input current of the current conveyor comprises: observing a relationship between the input current and a threshold; and observing the state of the input current of the current conveyor responsive to the relationship between the input current and the threshold. (Fig 2, 3 and 5) discloses the use of current conveyor circuit wherein the 

As in claim 15, the method of claim 14, wherein the observing the state of the input current of the current conveyor responsive to the relationship between the input current and the threshold comprises: observing, responsive to a first relationship between the input current and a threshold, a first state of the input current that is associated with one or more transistors of the current conveyor operating in a linear region; or observing, responsive to a second relationship between the input current and the threshold, a second state of the input current that is associated with one or more transistors of the current conveyor operating in a saturation region. (Fig 3, 5 and Par 0043-0058) discloses same current conveyor circuit that is capable of operating same as above.

As in claim 16, Fronczak et al discloses a system, comprising:
a current conveyor configured to operate according to a plurality of selectable bias modes (Fig 3 item Vbias1, Vbias2);and a bias mode configuration logic configured to configure the current conveyor at least partially responsive to an evaluation of a performance of the current conveyor. (Fig 3) discloses circuit of current conveyor having plurality of selectable bias modes (Vbias1, Vbias2) used to configure the current conveyor in responsive to an evaluation of a performance of the current conveyor.

    PNG
    media_image1.png
    581
    684
    media_image1.png
    Greyscale


As in claim 17, Fronczak et al discloses the system of claim 16, wherein the bias mode configuration logic is configured to: perform a first evaluation of the performance of the current conveyor during a calibration process that includes operating the current conveyor according to the plurality of selectable bias modes; select a bias mode of the plurality of selectable bias modes at least partially responsive to the first evaluation; 
and perform a configuration of the current conveyor at least partially responsive to the bias mode. (Fig 2, 3 and 5 and Par 0049-0052) disclose current conveyor circuit having plurality of selectable bias voltage (i.e. bias mode) wherein the operation of current 

As in claim 18, Fronczak et al discloses the system of claim 16, wherein the bias mode configuration logic is configured to: perform a second evaluation of the performance of the current conveyor with a selected bias mode enabled; and perform additional calibrations and configurations of the current conveyor or the selected bias mode at least partially responsive to the second evaluation, wherein the configuration of the current conveyor is at least partially responsive to the additional calibrations and configurations of the current conveyor. (Fig 2, 3 and 5 and Par 0049-0052) disclose current conveyor circuit having plurality of selectable bias voltage (i.e. bias mode) wherein the operation of current conveyor is evaluated according to the plurality of selectable bias modes (i.e. bias voltage) and perform operation of the current conveyor at least partially responsive to the bias mode (i.e. second bias voltage).

As in claim 19, Fronczak et al discloses a method, comprising: 
performing a calibration process, the calibration process including operating a multi-bias mode current conveyor according to a plurality of bias modes; (Fig 3) disclose current conveyor having plurality of bias modes (i.e. bias voltage) used to operate said device
evaluating a performance of the multi-bias mode current conveyor associated with calibration process; and configuring the multi-bias mode current conveyor at least partially responsive to the evaluating the performance of the multi-bias mode current conveyor. (Fig 3-5 and Par 0049-0052) disclose said circuit uses multi-bias mode (bias voltage) in order to perform the operation of current conveyor in responsive to the evaluating the performance of the multi-bias mode.

As in claim 20, Fronczak et al discloses the method of claim 19, wherein the configuring the multi-bias mode current conveyor at least partially responsive to the evaluating the performance of the multi-bias mode current conveyor comprises: configuring the multi-bias mode current conveyor to operate according to a bias mode that is associated with operation within specified thresholds. (Fig 3) discloses multi-bias mode current conveyor circuit wherein that is capable of operating according to a bias mode that is associated with operation within specified thresholds. 

As in claim 21, Fronczak et al discloses the method of claim 19, comprising: 
enabling a first bias mode of the plurality of bias modes of the multi-bias mode current conveyor; observing a first input current and a first output current of the multi-bias mode current conveyor during a first operation of the multi-bias mode current conveyor using the first bias mode; 
observing a first performance indicator associated with the first operation of the multi-bias mode current conveyor; enabling a second bias mode of the plurality of bias modes of the multi-bias mode current conveyor; observing a second input current and a second output current of the multi-bias mode current conveyor during a second operation of the multi-bias mode current conveyor using the second bias mode; and observing a second performance indicator associated with the second operation of the multi-bias mode current conveyor, wherein the evaluating the performance of the multi-bias mode current conveyor is at least partially responsive to the first and the second performance indicators. (Fig 3) discloses circuit configuration that is capable of enabling a bias mode (i.e. selecting first bias voltage) out of multi-bias mode and monitoring/observing a first performance indicator associated with the first operation and being capable of enabling a second bias mode of the plurality of bias modes of the multi-bias mode current conveyor. And observing a second input current and a second output current of the multi-bias mode current conveyor during a second operation using the second bias mode, wherein evaluating the operation of the multi-bias mode current conveyor is partially in  responsive to the first and the second performance indicators.

As in claim 22, Fronczak et al discloses a touch system (abstract and Par 0002), comprising:
a touch processing unit (Fig 1 item 110); 
a current conveyor arranged along a signal path of an input of the touch processing unit;  (Fig 1-3 item 312)
and a selection logic configured to select one of a plurality of bias modes of the current conveyor for test scans performed by the touch processing unit. (Fig 1-3 items Vbias1, Vbias2) discloses current conveyor having a plurality of bias modes of the current conveyor for test scans performed by the touch processing unit.

Claim Rejections - 35 USC § 103

8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.        Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronczak et al (PG Pub NO 2019/0064974).

As in claim 6, Fronczak et al discloses the apparatus of claim 1, wherein the first cascoded current mirror comprises: a first and second gate-coupled transistors of a first current mirror; and a third and fourth gate-coupled transistors of a first cascode stage [(Fig 3 item 352 and Par 0049) discloses first cascode stage (i.e. top current mirror formed from PMOS transistor) and connection of its transistors],wherein the biasing circuit arranged to alternately couple or de-couple respective gates of the third and fourth gate-coupled transistors of the first cascode stage to a first voltage source and a second voltage source. (Fig 3 and Par 0049) discloses biasing circuit (Vbias1) connected to gates of the third and fourth gate-coupled transistors of the first cascode stage to a first voltage source (i.e. on/applied state) and a second voltage source (i.e. off state). But fails to disclose the biasing circuit comprises switches arranged . However, given the operation of cascoded current mirror wherein plurality of selectable bias voltage is being applied to cascoded current mirror it would have been obvious and well known in the art at the time of the filing to incorporate switches arranged such that biasing circuit arranged can alternately couple or de-couple in order to provide correct bias voltage to the circuit.

    PNG
    media_image1.png
    581
    684
    media_image1.png
    Greyscale

As in claim 7, Fronczak et al discloses the apparatus of claim 6, wherein respective gates of the first and second gate- coupled transistors of the first current mirror are coupled to a drain of the one of the third and fourth gate-coupled transistors of the first cascode stage that is arranged at a same side of the current conveyor as an input terminal of the current conveyor. (Fig 3) discloses the connection of current conveyor (312) includes a current mirror (352) formed from at least one PMOS transistor (354)

As in claim 8, Fronczak et al discloses the apparatus of claim 6, wherein the second cascoded current mirror comprises: a first and second gate-coupled transistors of a second current mirror; and a third and fourth gate-coupled transistors of a second cascode stage ([Fig 3 item 352 and Par 0049) discloses second cascode stage (i.e. bottom current mirror formed from NMOS transistor) and connection of its transistors,] wherein the biasing circuit alternately couple or de-couple respective gates of the third and fourth gate-coupled transistors of the second cascode stage to a third voltage source and a fourth voltage source. (Fig 3 and Par 0049) discloses biasing circuit (Vbias2) connected to gates of the third and fourth gate-coupled transistors of the second cascode stage to a third voltage source (i.e. on/applied state) and a forth voltage source (i.e. off state). But fails to disclose the biasing circuit comprises switches arranged . However, given the operation of cascoded current mirror wherein plurality of selectable bias voltage is being applied to cascoded current mirror it would have been obvious and well known in the art at the time of the filing to incorporate switches arranged such that biasing circuit arranged can alternately couple or de-couple in order to provide correct bias voltage to the circuit.

    PNG
    media_image1.png
    581
    684
    media_image1.png
    Greyscale

As in claim 9, Fronczak et al discloses the apparatus of claim 8, wherein respective gates of the first and second gate- coupled transistors (N3 and N4) of the second current mirror are coupled to a drain of the one of the third and fourth gate-coupled transistors (N1 and N2) of the second cascode stage that is arranged at a same side of current conveyor as an input terminal of the current conveyor. (Fig 3) discloses connection of said circuit (see annotated drawing above) 

Conclusion
11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                0309/2022